Citation Nr: 1755576	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 20, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  The VLJ who presided over the hearing is no longer with the Board.  As a VLJ who presided at a hearing must participate in the decision on the claim, the Veteran was offered the opportunity for another hearing before a VLJ who would decide the case.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By letter dated October 20, 2016, the Veteran waived his right to another Board hearing. 

In November 2014 and March 2017, the Board remanded this issue for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if he needs to take further action.


REMAND

The Veteran's representative contends that there was not substantial compliance with the prior remand instruction.  A remand is necessary because the AOJ did not substantially comply with the directives issued by the Board in the March 2017 remand.  The Board is obligated by law to ensure that the RO substantially complies with its directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In both March 2017 and November 2014 remand directives, the Board instructed the AOJ to adjudicate the CUE matter with respect to the August 1974 rating decision that denied service connection for a nervous condition, and thereafter readjudicate the issue on appeal.  In February 2015, the AOJ issued a new SSOC that stated that the Veteran was "previously denied because the decision of 1974 is found to be not clearly and unmistakably erroneous and became final one year after notification in the absence of a timely appeal."  

In its March 2017 remand, the Board informed the AOJ that the use of an SSOC to adjudicate the issue of revision of the August 7, 1974 rating decision based on CUE was inappropriate, since there was no initial unfavorable determination by the AOJ.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 - 179 (2001).  Therefore, a CUE motion is a separate issue warranting its own rating decision.  

Subsequent to the Board's remand, the AOJ did not provide a rating decision that would serve as an initial adjudication of the CUE motion.  Such an adjudication must decide whether or not the August 1974 rating decision was based on clear and unmistakable error.  Instead, the AOJ once again issued an SSOC that did not address the Veteran's CUE claim.  As the proper method of adjudicating the CUE claim was not accomplished, the Board finds that the RO has not substantially complied with the March 2017 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the CUE matter raised by the Veteran concerning the denial of service connection for a nervous disorder in the August 1974 rating decision.  This must be by way of an initial adjudication in a rating decision with notice of the decision and appellate rights.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

